Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 14, 2016. It is noted, however, that applicant has not filed a certified copy of the CN 201610232574 application as required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (KR 2014/0111132 A) in view of Gerlach et al (US 2007/0014710).
Regarding claims 1-4, 6, and 9-11, Koo teaches an oxidation catalyst wherein pd and pt are supported on monoclinic zirconia. The support is entirely comprised of monoclinic zirconia, and the weight ratio of the Pd and Pt falls within the claimed range. See examples. 
Koo does not expressly teach that the catalyst component is present in the form of nanoparticles having an average size of 1-10 nm.  
Gerlach, in a similar invention directed toward supported platinum group metals (abstract), teaches that the catalytic material may be supported by conventional processes including impregnation, adsorption, precipitation, applied layers, introduction of colloids, gels, nanoparticles, spraying or deposition from solutions, wherein the catalyst is preferably in the form of powder (par. 52).  It is noted that while Koo is not considered to be strictly limited to any particular application technique of the catalytic material, Koo uses impregnation in the examples (page 4, lines 136-145).  
Regarding claim 1, application of the catalyst of Koo in the form of nanoparticles would have been an obvious choice to one of ordinary skill in the art before the filing of the claimed invention as Gerlach teaches this as a conventional technique for supporting platinum group metals, further noting that Gerlach teaches application of the catalyst in the form of nanoparticles to be an art recognized equivalent technique to impregnation.  “Nanoparticles” typically encompasses at least particles of sizes ranging from 1 to 100 nm, thus encompassing the instantly claimed range.  
The amount of Pd and Pt relative to the entire catalyst falls within the claimed range. See Id. The surface area falls within the claimed range. See Example, Tables, amongst other sections, such as ¶s 0001, 10-19, 70, and 82. Because the catalyst of the prior art is the same as the claimed invention, it must inherently possess the claimed properties.
Because the catalyst of the prior art is substantially identical as the claimed invention, it is expected to exhibit the claimed properties, at least where the compositions of the prior art and claimed invention overlap.  

Claims 1-3, 7-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US 7,569,512) in view of Gerlach et al (US 2007/0014710).  
Regarding claims 1-3, 7-11, and 14-17, Weissman teaches a catalyst comprising platinum and/or palladium supported on monoclinic zirconia, wherein the surface area of the support substantially overlap with the claimed invention, the amount of monoclinic zirconia is 90 and tetragonal zirconia is 10. See Cols 2-4. 
Weissman does not expressly teach that the catalyst component is present in the form of nanoparticles having an average size of 1-10 nm.  
Weissman does, however, teach that the catalytic material may be supported by any conventionally known means, suggesting, by way of example, wash coating, imbibing, impregnation, physisorption, chemisorption, precipitation, or otherwise applied to the substrate (col. 3, lines 42-47).  
Gerlach, in a similar invention directed toward supported platinum group metals (abstract), teaches that the catalytic material may be supported by conventional processes including impregnation, adsorption, precipitation, applied layers, introduction of colloids, gels, nanoparticles, spraying or deposition from solutions, wherein the catalyst is preferably in the form of powder (par. 52).  
Regarding claim 1, application of the catalyst of Weissman in the form of nanoparticles would have been an obvious choice to one of ordinary skill in the art before the filing of the claimed invention as it is both encompassed by the general teachings of Weissman as well as being explicitly noted by Gerlach as a conventional technique for supporting platinum group metals, further noting that many of the techniques taught by both Weissman and Gerlach explicitly overlap, which shows application in the form of nanoparticles to be an art recognized equivalent technique to the other techniques mentioned.  “Nanoparticles” typically encompasses at least particles of sizes ranging from 1 to 100 nm, thus encompassing the instantly claimed range.  
The loading of the catalytic metal on the support falls within the claimed invention. Col 3. The pore radius of the pores in the support falls within the claimed range. Col 8. Because the catalyst of the prior art is substantially identical as the claimed invention, it is expected to exhibit the claimed properties, at least where the compositions of the prior art and claimed invention overlap. The catalyst is coated on a honeycomb substrate, and is loaded on the substrate in an amount that overlaps with the claimed invention. Cols 3-5.

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.  Applicant has amended claim 1 to require the catalyst to be present in the form of nanoparticles of sizes ranging from 1-10 nm.  This new limitation has been addressed above.  Ultimately, the Office finds that application of catalytic material, specifically platinum group metals for the treatment of exhaust gases, in the form of nanoparticles is a conventionally known technique as well as being an art recognized equivalent of the specific techniques taught by Koo and Weissman, as taught at least by Gerlach.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732